     Case 1:20-cv-00756-MEM-MCC Document 21 Filed 11/10/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

RONALD BRILEY,                           :

                    Plaintiff            :     CIVIL ACTION NO. 1:20-756

       v.                                :         (JUDGE MANNION)

PATRICIA HOWELL, et al.,                 :

                    Defendants           :


                                     ORDER

      Presently before the court is the Report and Recommendation

(“Report”) of Magistrate Judge Martin C. Carlson. (Doc. 20). In it, Judge

Carlson recommends that the motion to dismiss, (Doc. 15), filed by the

defendants Patricia Howell, John Steinhard, and Kim Minarchick (“moving

defendants”) be granted and that the plaintiff Ronald Briley’s (“Briley”)

Complaint, (Doc. 1), be dismissed as to the moving defendants. No party has

filed objections.

      Even where no objection is made, the court should, as a matter of good

practice, “satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” Fed.R.Civ.P.72(b) advisory committee

notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d

465, 469 (M.D.Pa.2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d
     Case 1:20-cv-00756-MEM-MCC Document 21 Filed 11/10/20 Page 2 of 3




Cir.1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. Local Rule 72.31.

      In his Report, Judge Carlson notes that Briley has failed to oppose the

motion to dismiss, despite requesting and being granted additional time to

file a reply. (Doc. 17; Doc. 18). By order dated August 21, 2020, Briley was

granted until October 16, 2020, to respond to the motion to dismiss but, so

far, he has failed to file a brief in opposition or to further litigate the case. As

the Report observes, and as the August 21, 2020 order warned Briley, under

Local Rule 7.6, the motion is now deemed unopposed.

      The Report further concludes that dismissal of the case is appropriate

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Judge

Carlson applied the requisite Poulis factors and concluded that all weighed

in favor of dismissal. With respect to the merits in particular, Judge Carlson

determined that Briley’s claims fail as a matter of law because, while Briley

identifies the moving defendants as DOC employees, he fails to allege any

actual wrongdoing or personal involvement on their part. As a result, Judge

Carlson recommends that the court find that Briley’s Complaint has failed to


                                       -2-
       Case 1:20-cv-00756-MEM-MCC Document 21 Filed 11/10/20 Page 3 of 3




state a claim against the moving defendants and to grant their motion to

dismiss.

         The court has conducted a thorough review of all pertinent filings and

finds the Report of Judge Carlson to be well-reasoned and well-supported.

As such, the court will adopt the report in its entirety as the decision of the

court.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

             (1) Judge Carlson’s Report, (Doc. 20), is ADOPTED IN ITS

               ENTIRETY;

             (2) The moving defendants’ motion to dismiss, (Doc. 15), is

               GRANTED;

             (3) Briley’s Complaint, (Doc. 1), is DISMISSED WITH

               PREJUDICE as to Defendants Howell, Steinhart, and

               Minarchick; and

               (4)    The matter is REMANDED to Judge Carlson for

               further proceedings.



                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: November 10, 2020
20-0756-01



                                       -3-
